Citation Nr: 1416345	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-37 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a sprain or fracture, left ankle, in excess of 10 percent.

2.  Entitlement to service connection for residuals of a fracture or injury, right ankle.

3.  Entitlement to service connection for low back pain; early DJD changes consistent with arthritis and mild dextroscoliosis of lumbar spine.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for an acquired mental disorder and entitlement to an earlier effective date for service connection for migraines have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for residuals of a sprain or fracture, left ankle, entitlement to service connection for residuals of a fracture or injury, right ankle, and entitlement to service connection for low back pain, early DJD changes consistent with arthritis and mild dextroscoliosis of lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137,  5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in December 2005 and July 2007 letters, prior to the April 2008 rating decision now on appeal.  As such, VA has complied with its duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The file contains an August 2006 Formal Finding of Unavailability of Service Records, however, the July 2007 notice letter indicates that in the interim, service medical records were obtained and associated with the file before the April 2008 rating decision.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board recognizes that the Veteran has not been afforded an examination for his hypertension.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, although the first McLendon element appears to be satisfied as the Veteran has a current diagnosis of hypertension, there is no competent and credible evidence of record establishing that an event, injury, or disease affecting the Veteran's cardiovascular system occurred during his period of active duty service.  Service treatment records do indicate treatment for chest pain in January 1979, however there is no indication as to the etiology of the pain and the Veteran's systolic blood pressure was 110 mm and his diastolic blood pressure was 60 mm.  For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). As will be discussed later, the Veteran's blood pressure was taken in excess of 40 times while in service, and at no point do the readings suggest the Veteran was suffering from hypertension.  In addition, the Veteran has provided only a blanket assertion that his hypertension is related to service and has failed to allege any specific facts linking hypertension to active duty.  For this reason, and as he is not otherwise competent to testify with respect to a complex medical issue such as hypertension, the Board concludes that the second and third McLendon elements are not satisfied, and a return of this issue to the RO for additional development or consideration is not required. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the Veteran's service connection claim for hypertension has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Entitlement to Service Connection for Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

If certain diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then they would be presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic" under 38 C.F.R. § 3.309(a), such as hypertension,  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA regulations set criteria for a diagnosis of hypertension.  Hypertension is properly diagnosed when diastolic blood pressure is predominantly 90mm. or greater, or the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Such readings must be confirmed two or more times on at least three different days.  Id.

With respect to Shedden requirement (1), the Veteran has a current diagnosis of hypertension.  As a result, this requirement is met and the Board now turns to service connection requirements (2) and (3).

The record lacks any competent and credible evidence that the Veteran had any in-service treatment for or related symptoms of hypertension while on active duty.  A January 1979 in-service treatment record for chest pain was not specific as to the etiology of the symptoms, and at the time the Veteran's diastolic blood pressure was 110 and systolic pressure 60.  Service treatment records contain no further complaints of symptoms relevant to hypertension.  As previously mentioned, the Veteran's blood pressure was taken in excess of 40 times while in service.  The Veteran's highest diastolic reading in service was 109, in July 1985.  The Veteran had additional diastolic readings over 90, including readings of 98, 96, and 90 on two separate occasions.  The highest systolic reading in service was 156 in July 1983, with a lower systolic at all other times.  

While the Board notes that the Veteran had five diastolic readings above the 90mm threshold, the Board does not find these to be conclusive of hypertension while in service.  VA regulations state that hypertension must be "confirmed by readings taken two or more times on at least three different days."  These elevated readings were taken over the course of nearly 9 years, in March 1978, December 1982, July 1983, July 1985, and February 1987.  Over that same time period numerous other blood pressure readings were taken that fell well within the limits of normal blood pressure.  Moreover, the service treatment record do not show that the Veteran was diagnosed with hypertension at the time of these elevated readings.  

The Board has considered the Veteran's lay assertion that his hypertension began in service and has continued to the present day.  However, the Veteran has provided no specific assertions of a continuity of symptomatology, and he is not otherwise competent regarding a complex medical issue such as hypertension.   See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007)  ("a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases").  

Additionally, there is no medical evidence that the Veteran's hypertension began within a year of separation from active duty service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran suffered from hypertension while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question, such as hypertension.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of hypertension requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  As a result, service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

After carefully considering the matter, the Board finds that the Veteran's additional claims must be remanded for further evidentiary development.  

Increased Rating for Left Ankle

The Veteran's most recent VA examination for his left ankle was in July 2007.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, specifically in his September 2009 Form 9 Substantive Appeal.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's left ankle disability. 

Service Connection for Right Ankle

The record indicates that the Veteran fractured his right ankle prior to service in August 1973.  The Veteran contends that as a result of service, his right ankle condition was permanently worsened.  The Veteran was afforded a VA bilateral ankle examination in July 2007, however, it does not appear that the examiner provided an opinion as to whether the Veteran's current right ankle condition was permanently worsened by his active duty service.  As a result, a new examination providing such an opinion is necessary.

Service Connection for Low Back

Similarly, the Veteran was afforded a VA back examination in July 2007.   Again, it does not appear that the examiner provided an opinion as to the etiology of the Veteran's current low back disability.  Although the Veteran did deny any recurrent back pain upon separation, service treatment records indicate a history of symptoms and complaints consistent with a low back condition.  As a result, a new VA examination is necessary to determine the etiology of the Veteran's current back condition.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA left ankle examination with an examiner of appropriate knowledge and expertise, in order to determine the current level of severity of his left ankle disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.   

All indicated studies should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

2.  Schedule the Veteran for a VA right ankle examination with an examiner of appropriate knowledge and expertise in order to determine the etiology of the Veteran's current right ankle condition.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.   

Based on a review of the Veteran's claims file and an appropriate examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's preexisting right ankle condition was permanently worsened beyond normal progression during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

3.  Schedule the Veteran for a VA back examination with an examiner of appropriate knowledge and expertise, in order to determine the etiology of the Veteran's current low back condition.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.   

The examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's current back condition was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


